Title: From George Washington to Brigadier General William Maxwell, 2 October 1778
From: Washington, George
To: Maxwell, William


          
            Sir
            Fishkill 2d October 1778
          
          I am favd with yours of the 29th Sepr. Lord Stirling who is now in Jersey, and has the general command of the troops there, will be a better judge than I am of the necessary and proper dispositions to be made. You will therefore implicitly obey him, and either remain where you are at present with your whole Brigade, or detatch such a part of it as His Lordship may direct. He mentions the necessity of two Regs. at least at Aquaquenunk Bridge to encourage and support the Militia. I am Sir Yr most obt Servt.
          
          p.s. direct Maj: Howell to be very vigilant in watching the Motions of the enemy’s fleet and expeditious in communicating his intelligence.
          
        